TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00584-CR


                                   Jacob Busbee, Appellant

                                                v.

                                 The State of Texas, Appellee



              FROM THE 403RD DISTRICT COURT OF TRAVIS COUNTY
    NO. D-1-DC-19-904034, THE HONORABLE BRENDA KENNEDY, JUDGE PRESIDING


                ORDER AND MEMORANDUM OPINION


PER CURIAM

               Appellant’s brief was due on November 18, 2019. On January 10, 2020, this

Court sent notice to appellant’s counsel informing him that his brief was overdue and that if this

Court did not receive a motion for extension of time or a brief accompanied by a motion for

extension of time on or before January 21, 2020, a hearing before the trial court may be ordered.

To date, the brief has not been tendered for filing and we have received no motion for extension

of time or other response from appellant’s counsel.

               The appeal is abated and remanded to the trial court. The trial court shall conduct

a hearing to determine whether appellant desires to prosecute this appeal and, if so, whether

counsel has abandoned this appeal. See Tex. R. App. P. 38.8(b)(2), (3). The court shall make

appropriate written findings and recommendations. See id. R. 38.8(b)(2), (3). If necessary, the
court shall appoint substitute counsel who will effectively represent appellant in this appeal.

Following the hearing, which shall be transcribed, the trial court shall order the appropriate

supplemental clerk’s and reporter’s records—including all findings and orders—to be prepared

and forwarded to this Court no later than March 13, 2020. See id. R. 38.8(b)(3).

              It is so ordered February 12, 2020.



Before Chief Justice Rose, Justices Baker and Triana

Abated and Remanded

Filed: February 12, 2020

Do Not Publish




                                                2